
	

113 HR 4090 IH: Social Security Fraud and Error Prevention Act of 2014
U.S. House of Representatives
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4090
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2014
			Mr. Becerra (for himself, Mr. Levin, Mr. Rangel, Mr. Doggett, Mr. Thompson of California, Ms. Schwartz, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title II of the Social Security Act to improve the Social Security Administration’s
			 ability to fight fraud, prevent errors, and protect the Social Security
			 Trust Fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Social Security Fraud and Error Prevention Act of 2014.
		2.Fraud and error prevention
			(a)In generalSection 201 of the Social Security Act (42 U.S.C. 401 et seq.) is amended by striking subsection
			 (n) and inserting the following:
				
					(n)Fraud and error prevention
						(1)Subject to paragraph (4), there is hereby appropriated from any one or all of the Trust Funds to
			 the Social Security Administration for each fiscal year beginning with
			 fiscal year 2015 for fraud and error prevention activities described in
			 paragraph (3), in addition to any other amounts otherwise appropriated for
			 such fiscal year, an amount equal to the sum of—
							(A)the applicable dollar amount (determined under paragraph (2)), plus
							(B)an amount equal to the sum of any fines or other monetary penalties recovered in the previous
			 fiscal year pursuant to sections 208(a), 1129(a), 1140 (to the extent that
			 such penalties are imposed for misuse of words, letters, symbols, or
			 emblems relating to the Social Security Administration), and 1632(a).
							(2)The applicable dollar amount determined under this clause is—
							(A)for fiscal year 2015, $1,750,000,000;
							(B)for each of fiscal years 2016 through 2020, $1,800,000,000; and
							(C)for each fiscal year thereafter, $1,800,000,000 multiplied by the ratio (not less than 1) of—
								(i)the Consumer Price Index for all Urban Consumers (CPI–U, published by the Bureau of Labor
			 Statistics of the Department of Labor) for the 1st full calendar year
			 preceding such fiscal year, to
								(ii)the CPI–U for 2018.
								(3)The Commissioner of Social Security may use funds appropriated under paragraph (1) for the
			 following purposes:
							(A)Medical continuing disability reviews conducted pursuant to section 221(i) and section
			 1614(a)(3)(H).
							(B)SSI redeterminations conducted pursuant to section 1611(c).
							(C)Work-related continuing disability reviews conducted pursuant to section 223(f).
							(D)Establishment or expansion of cooperative disability investigations (CDI) units.
							(E)Pre-effectuation reviews conducted pursuant to section 221(c) and section 1633(e).
							(F)Quality reviews of decisions made by an administrative law judge under this title or title XVI in
			 accordance with section 221(n).
							(G)Recovery of overpayments under sections 204 and 1631(b).
							(H)Recovery of civil penalties imposed under sections 1129 and 1140.
							(I)Supporting prosecution of felonies under section 208.
							(4)Funds appropriated under paragraph (1) for a fiscal year shall not be available for obligation
			 until the report required to be submitted under paragraph (5) 60 days
			 prior to the beginning of such fiscal year has been submitted.
						(5)Not later than 60 days prior to the beginning of each fiscal year after 2014, the Commissioner of
			 Social Security shall submit a report to the Committee on Ways and Means
			 of the House of Representatives, the Committee on Finance of the Senate,
			 and the Office of Management and Budget that includes the following:
							(A)A plan for conducting the fraud and error prevention activities described in paragraph (3) in such
			 fiscal year, including—
								(i)an itemized statement of the dollar amounts expected to be spent on each such activity during such
			 fiscal year;
								(ii)an itemized statement of the estimated long-term savings to the Trust Funds and the Treasury
			 expected to be obtained as a result of each such activity, and a statement
			 of the estimated total value of benefits paid under this title solely as a
			 result of such activities;
								(iii)performance targets for each such activity; and
								(iv)a certification from the Chief Actuary of the Social Security Administration that the plan will
			 improve the actuarial status of the Trust Funds.
								(B)An assessment of the fraud and error prevention activities described in paragraph (3) conducted in
			 the previous fiscal year, including—
								(i)an itemized statement of the dollar amounts spent on each such activity during such fiscal year;
								(ii)an itemized statement of the estimated long-term savings to the Trust Funds and the Treasury
			 obtained as a result of each such activity, and a statement of the
			 estimated total value of benefits paid under this title solely as a result
			 of such activities;
								(iii)an assessment of the extent to which performance targets set in the applicable plan for such fiscal
			 year were met;
								(iv)an explanation and a corrective action plan for any failure to meet such performance targets; and
								(v)an assessment of whether funds made available under paragraph (1) for such fiscal year were
			 adequate to protect the Trust Funds from fraud and errors, an explanation
			 of any such funds that remained unobligated at the end of the fiscal year,
			 and recommendations for needed adjustments to future funding in order to
			 protect the Trust Funds from fraud and errors and any additional
			 cost-effective strategies for improving the actuarial status of the Trust
			 Funds.
								(6)Of the discretionary amounts made available for Social Security Administration—Limitation on Administrative Expenses for each fiscal year beginning with fiscal year 2015, the amount obligated for the activities
			 described in paragraph (3) shall be not less than the sum of—
							(A)$273,000,000; plus
							(B)the amount obligated from funds made available for Social Security Administration—Limitation on Administrative Expenses for fiscal year 2013 for the activities described in subparagraphs (C) through (I) of paragraph
			 (3)..
			3.Expansion of cooperative disability investigations unitsNot later than October 1, 2017, the Commissioner of Social Security shall take any necessary
			 actions to ensure that cooperative disability investigations (CDI) units
			 have been established for each of the 50 States, the District of Columbia,
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
		4.Codification of requirement to conduct quality reviews
			Section 221 of the Social Security Act is amended by adding at the end the following:
			
				(n)
					(1)The Commissioner of Social Security shall conduct quality reviews in accordance with section 969 of
			 part 404 of title 20, Code of Federal Regulations, in cases described in
			 section 970(a) of such part (as such sections were in effect on January 1,
			 2014) with respect to decisions in connection with applications for
			 benefits under this title and title XVI, in a sufficient number to ensure
			 compliance with laws, regulations, and other guidance issued by the
			 Commissioner of Social Security.
					(2)The Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate a
			 report that includes—
						(A)the total number of cases selected for a quality review as described in paragraph (1);
						(B)the number of such cases in which a decision is remanded; and
						(C)the number of such cases in which a decision is modified or reversed.
						.
		5.Report on work-related continuing disability reviewsSection 223 of the Social Security Act is amended by adding at the end the following:
			
				(k)Report on work-Related continuing disability reviewsThe Commissioner of Social Security shall annually submit to the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate a
			 report on the number of work-related continuing disability reviews
			 conducted pursuant to subsection (f). Such report shall include—
					(1)the total number of reports of earnings received by the Commissioner in the previous calendar year
			 from individuals receiving benefits on account of disability under this
			 title or title XVI;
					(2)the number of such reports that resulted in a determination by the Commissioner to conduct a
			 work-related continuing disability review with respect to the beneficiary
			 to whom such report pertains, and the basis on which such determinations
			 were made;
					(3)in the case of a beneficiary selected for a work-related continuing disability review on the basis
			 of a report of earnings—
						(A)the average number of days between the submission of the report and the initiation of the review,
			 and the average number of days between the initiation and the completion
			 of the review;
						(B)the number of such reviews completed during such calendar year, and the number of such reviews that
			 result in a suspension or termination of benefits; and
						(C)the number of such reviews that had not been completed as of the end of such calendar year;
						(4)the total savings to the Trust Funds and the Treasury generated from benefits terminated as a
			 result of such reviews; and
					(5)with respect to individuals for whom a work-related continuing disability review was completed
			 during such calendar year—
						(A)the number who participated in the Ticket to Work program under section 1148 during such calendar
			 year;
						(B)the number who used any program work incentives during such calendar year; and
						(C)the number who received vocational rehabilitation services during such calendar year with respect
			 to which the Commissioner of Social Security reimbursed a State
			 agency under section 222(d)..
		6.Coordination of reports relating to disability benefitsSection 221(i)(3) of the Social Security Act (42 U.S.C. 421(i)(3)) is amended by adding at the end
			 the following: To the extent the Commissioner of Social Security determines to be necessary for maximum
			 efficiency, the Commissioner may submit a combined report consisting of
			 the information required to be submitted under this paragraph, subsection
			 (c)(3)(C), subsection (n)(2), section 201(n)(5), and section 223(k)..
		7.Increased penalties in certain cases of fraud
			(a)Conspiracy To commit Social Security fraudSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is amended—
				(1)in paragraph (7)(C), by striking or at the end;
				(2)in paragraph (8), by adding or at the end; and
				(3)by inserting after paragraph (8) the following:
					
						(9)conspires to commit any offense described in any of paragraphs (1) through (4),.
				(b)Increased criminal penalties for certain individuals in positions of trustSection 208(a) of such Act (42 U.S.C. 408(a)), as amended by subsection (a), is further amended by
			 striking the period at the end and inserting , except that in the case of a person who receives a fee or other income for services performed in
			 connection with any determination with respect to benefits under this
			 title, or who is a physician or other health care provider who submits
			 medical evidence in connection with any such determination, such person
			 shall be guilty of a felony and upon conviction thereof shall be fined
			 under title 18, United States Code, or imprisoned for not more than ten
			 years, or both..
			(c)Increased civil penalties for certain individuals in positions of trustSection 1129(a)(1) of such Act (42 U.S.C. 1320a–8(a)(1)) is amended, in the matter following
			 subparagraph (C), by inserting after withholding disclosure of such fact the following: , except that in the case of such a person who receives a fee or other income for services
			 performed in connection with any such determination or who is a physician
			 or other health care provider who submits medical evidence in connection
			 with any such determination, the amount of such penalty shall be not more
			 than $7,500.
			(d)References to Social Security and Medicare in electronic communicationsSection 1140(a)(1) of the Social Security Act (42 U.S.C. 1320b–10(a)(1)) is amended by inserting (including any electronic communication) after or other communication.
			(e)Inflation adjustment of certain civil penaltiesTitle XI of the Social Security Act is amended by inserting after section 1129B the following:
				
					1129C.Civil penalty inflation adjustment
						(a)Adjustment by regulationThe Commissioner of Social Security shall, not later than 180 days after the date of enactment of
			 the Social Security Fraud and Error Prevention Act of 2014, and at least once every 4 years thereafter—
							(1)by regulation adjust the maximum amount of each civil monetary penalty by the inflation adjustment
			 described under subsection (b); and
							(2)publish each such regulation in the Federal Register.
							(b)Amount of adjustmentThe inflation adjustment under subsection (a) shall be determined by increasing the maximum amount
			 of each civil monetary penalty by the cost-of-living adjustment. Any
			 increase determined under this subsection shall be rounded to the nearest—
							(1)multiple of $1,000 in the case of penalties greater than $1,000 but less than or equal to $10,000;
			 and
							(2)multiple of $5,000 in the case of penalties greater than $10,000 but less than or equal to
			 $100,000.
							(c)DefinitionsFor purposes of this section—
							(1)the term civil monetary penalty means—
								(A)a penalty imposed by paragraph (1) or (3) of section 1129(a); and
								(B)a penalty imposed by paragraph (1) or (2) of section 1140(b).
								(2)the term cost-of-living adjustment means the percentage (if any) for each civil monetary penalty by which—
								(A)the Consumer Price Index for the month of June of the calendar year preceding the adjustment,
			 exceeds
								(B)the Consumer Price Index for the month of June of the calendar year in which the amount of such
			 civil monetary penalty was last set or adjusted pursuant to law.
								(d)Application of increaseAny increase under this Act in a civil monetary penalty shall apply only to violations which occur
			 after the date the increase takes effect.. 
			8.Exclusion of certain medical evidence in disability cases
			(a)In generalSection 223(d)(5) of the Social Security Act (42 U.S.C. 423(d)(5)) is amended by adding at the end
			 the following:
				
					(C)In making any determination with respect to whether an individual is under a disability or
			 continues to be under a disability, the Commissioner of Social Security
			 may not consider, except for good cause as determined by the Commissioner,
			 any evidence furnished by a physician or other health care provider who—
						(i)has been barred from practice in any State; or
						(ii)has been assessed a penalty under section 1128 or 1129 for the submission of false evidence.
						.
			(b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Commissioner of Social
			 Security shall issue regulations to carry out the amendment made by
			 subsection (a).
			(c)Effective dateThe amendment made by subsection (a) shall apply with respect to determinations of disability made
			 on or after the date that is 1 year after the date of enactment of this
			 Act.
			9.Repeal of program integrity adjustments to discretionary spending limitsSection 251(b)(2)(B)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
			(1)in subclause (II), by adding and at the end;
			(2)in subclause (III), by striking the semicolon at the end and inserting a period; and
			(3)by striking subclauses (IV) through (X).
			
